Citation Nr: 0529290	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for chronic low back 
sprain, currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, in February 2000, which denied the claim.  A 
subsequent RO decision, dated January 2004, increased the 
veteran's disability rating to 40 percent, effective February 
4, 1999.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in August 
2005.  Further, the veteran also submitted additional 
evidence for the Board's consideration.  At his hearing, the 
veteran waived initial consideration by the agency of 
original jurisdiction.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service connected low back condition is 
currently manifested by severe limitation of motion and 
slight tenderness, but no ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Here, the RO sent notice to the veteran by correspondence 
dated in May 2001.  This letter addressed the requirements to 
establish an increased disability rating, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the Court's holdings in Quartuccio, supra, and Pelegrini, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the June 2000 Statement of the Case 
(SOC), the January 2004 rating decision, the January 2004 
Supplemental Statement of the Case (SSOC), and 
the March 2005 SSOC.  These documents served notice to the 
veteran of the law and governing regulations regarding this 
case, as well as the reasons for the determinations made with 
respect to his claim.  In pertinent part, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Thus, the duty to notify has been 
satisfied.

While the notice was not provided prior to the decision on 
appeal, it was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Under the facts of this 
case, the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  The Board finds that in this case 
the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after the notice was 
provided.  See Mayfield, supra.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, private medical records, records of treatment with 
the VA, and VA examination reports.  When filling out his 
substantive appeal (VA Form 9), the veteran raised his right 
to a hearing before the Board.  He subsequently agreed to a 
videoconference hearing, which was held in August 2005.  
Thus, the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

Service medical records reveal that the veteran suffered a 
soft tissue injury after being hit by a truck.  A VA 
examination in December 1981 diagnosed chronic back strain 
manifested by pain on bending secondary to the truck accident 
in service.  An x-ray at that time noted normal vertebral 
bodies, normal intervertebral disc spaces, and no evidence of 
fracture or bone destruction.  A transitional vertebra at the 
lumbosacral junction was noted.  Service connection for 
chronic low back strain was established by a July 1982 rating 
decision.  The veteran filed a claim for an increased rating 
in February 1999.

On a February 1999 VA examination for his back, he indicated 
that his chief occupation was customer service, involving 
telephones.  The veteran reported being laid off in December 
1998 because of a lack of work.  He then stated that he had 
not taken off work because of his back.  With respect to his 
physical condition, the veteran reported that he moved slowly 
because of his back.  In addition, he reported nocturnal back 
pain in his lower to middle back, with difficulty sleeping 
comfortably.  In the morning, the veteran reported difficulty 
"loosening up."  Sitting in one position for extended 
periods was also difficult, according to the veteran.  He 
then stated that cold and damp weather bothers his back.

Upon physical examination, the veteran appeared to move 
around well when undressing.  While the physician observed no 
difficulty with this, the veteran did report that it bothered 
him.  The veteran then performed range of motion exercises.  
He was able to forward flex 90 degrees and retroflex 30 
degrees.  He then flexed to either side 30 degrees and 
rotated 30 degrees.  These results were all considered 
"normal" by the examiner.  The veteran did state that these 
exercises made him feel uncomfortable on his lower back.  
With respect to his lower extremities, his deep tendon 
reflexes were found to be normal bilaterally, but the veteran 
could only perform the straight leg raise to 60 degrees 
before the onset of low back pain.

The physician then examined the veteran for pain and found 
that he could only forward flex 45 degrees when he originally 
went down to 90 degrees very easily.  Despite five attempts, 
the veteran would straighten up after reaching 45 degrees.  
He said that his back could not take it anymore.  The 
examiner then stated that the veteran's movements became more 
rigid and guarded as the examination progressed.

X-rays of the veteran's back showed a transitional S1 
vertebrae which the examiner found to be of no clinical 
significance.  He then noted that all the vertebrae of the 
sacrum were fused, but that the first one was semi-fused.  
This was also found to be of no significance.  Mild 
degenerative joint disease was noted in near the L5-S1 joint.

In commentary, the physician noted that the veteran had never 
missed any work because of his back problems.  He also stated 
that it was impossible to connect the injury in 1981 with his 
current symptoms.  He indicated that the veteran may be 
having mildly degenerative joint disease, but was likely 
magnifying his symptoms.  In this regard, the examiner noted 
that the veteran walked quite stiffly when leaving the 
examining room, but when leaving the administrative office on 
the first floor he walked away quite normally.  The examiner 
diagnosed mild degenerative joint disease of the lumbosacral 
spine in the region of the L5-S1 consistent with the 
veteran's age.
 
In a February 2000 notice of disagreement, the veteran 
indicated that he should be entitled to a rating higher than 
20 percent.  In support of his contention, he stated that he 
could not lift any weight, shovel snow, participate in 
sports, sit for extended periods of time, make sudden 
movements, or lie in bed in one position for an extended 
period.

Private medical records from September 2000 reflect the 
veteran's complaints that his back pain limits his ability 
move and work.  These records also show the veteran's 
complaints relating to prolonged sitting.

A VA examination was provided in September 2000.  The veteran 
informed the physician that he was only working 25 hours per 
week as a telemarketer, because "that was all he could do."  
Changes in the weather; numbness and tingling in his lower 
extremities; walking stairs; bending and stooping; and, 
prolonged sitting or standing were problematic for the 
veteran.

Tenderness was not observed upon physical examination of the 
veteran's spinous processes in the lumbosacral spine, flanks 
or sciatic notches.  The veteran's straight leg raising was 
said to be normal.  A battery of tests including reflexes, 
abdominal palpation, and hip rotation revealed no 
abnormalities.  Difficulty arose, however, when the veteran 
attempted to touch his toes.  The examiner noted that he 
squatted one half the way down.  Range of motion exercises 
indicated that the veteran had forward flexion of 20 degrees, 
backward extension of 0 degrees, with no ability to tilt and 
only 5 degrees of rotation.  X-rays were also taken, which 
the physician stated "did not disclose acute pathology."  
The examiner's functional disability report reflected that 
the veteran worked part time, secondary to his back and could 
not bend or touch his toes, beyond that which the physician 
asked.

Private treatment records from October 1997 to September 2003 
note the veteran reporting in September 2003 that he suffered 
a slipped disc and a pinched nerve in the 1980's, and searing 
pain, which radiates to his lower extremities.  For 
treatment, the veteran was instructed to continue heat, ice 
and exercise.  The veteran was given a prescription for pain.  
Back pain and treatment was again recorded in July 2004.  
These records also note a severe ankle condition which limits 
his mobility and ability to work.

VA treatment records from October 2000 to October 2003 note 
complaints of back pain.  These records primarily show 
treatment for substance abuse.  In October 2001 he was noted 
to be working 32 hours a week in a mortgage company.  Other 
evidence of record indicates that the veteran was 
incarcerated from November 2001 to August 2003.  

In December 2003, the veteran underwent another VA 
examination.  The physician recorded the veteran's subjective 
complaints of back pain radiating to his lower extremities.  
The veteran stated that it had worsened over the few years 
preceding the examination.  He described his pain as feeling 
like a stiff board and said that it varies from 5 out of 10 
on his good days to 10 out of 10 on his bad days.  While he 
sometimes has paresthesias of his feet, the veteran 
questioned whether this was caused by unrelated trauma.  The 
veteran then indicated his symptoms could be relieved by 
placing boards in his bed and sofa.  He stated that his 
inability to sit for long periods of time affects his ability 
to work.  He resorts to his wife's help for things such as 
snowblowing.  He does not play basketball or football 
anymore.  Current prescriptions for pain were noted as well.

Upon physical examination, the veteran's spine and hips were 
aligned.  The veteran's back was free of swelling or spasm 
and the veteran's musculature was within normal limits.  
Tenderness to palpation was noted in the veteran's T10-S1 
region.  The veteran reported that his pain centered in the 
L5-S1 region.

Forward flexion was limited to 55 degrees, "with an endpoint 
of pain."  Extension of the veteran's back was limited by 
pain to 20 degrees.  In addition, the veteran had a slight 
forward stoop in his gait, but could ambulate without 
assistance.  Walking exercises were completed, but caused 
tension.  He could also squat, but was unable to duck walk.  
Straight leg raises were performed to 30 degrees.  The 
veteran exhibited no nerve or circulatory problems in his 
lower extremities.  He reported difficulty performing forward 
flexions with 5-pound weights, only reaching 20 degrees of 
forward flexion on five of 15 repetitions.  The examiner then 
noted 
x-rays, which were normal for the lumbosacral spine but 
showed slight degenerative changes and spurring in the 
thoracic region.  Finally, the examiner recorded "continues 
with subjective complaints of pain, positive straight leg 
raise testing, limitations in range of motion and pain on 
stress testing resulting in limitations of stress testing."  
No pathology of the lumbosacral spine was diagnosed.

VA treatment report from December 2003 to June 2004 were 
received.  In December 2003, the veteran underwent an 
outpatient orthopedic follow up.  The veteran lacked 20 
inches of toe touch and could only perform lateral bending to 
10 degrees.  He also reported that his pain for the day of 
his exam was a three on a scale of 1 to 10.  An x-ray at that 
time reportedly showed mild degenerative changes at L5.  In 
June 2004, the veteran had 60 degrees of forward flexion, 20 
degrees of extension, 30 degrees of lateral bending, and 25 
degrees of rotation.  Straight leg raising was negative to 70 
degrees and neurological examination was normal. 

Private outpatient records from January 2004 noted the 
veteran's back pain, which was present when sitting or 
standing for too long.  August 2004 records indicate the 
veteran's back still bothered him.  The treatment recommended 
was heat, ice, exercise and Vicodin as needed.  
Neurologically, nerves, reflexes, sensation and strength was 
normal.  

A July 2005 letter from Dr. AJL stated that the veteran's 
degenerative lower back arthritis is permanent and 
progressive.

The veteran gave testimony in an August 2005 videoconference 
hearing before the Board.  The veteran indicated a 
progression of back trouble, correlating to his agedness.  He 
specifically noted trouble sleeping and getting up in the 
morning.  Lower back pains were described as stabbing, stiff, 
and subtle.  The veteran reported taking a very gingerly 
approach to activities and difficulty sitting or standing.  
He then reported that his back began tightening up on the day 
of his hearing, when he sat down.  With respect to walking, 
the veteran indicated that he could walk to take his mind off 
the pain.  He then said that he had difficulty lift heavy 
objects, but that he could probably lift 30 to 40 pounds.  
The veteran then said he uses a back brace, and he referred 
to the interrelationship of his back condition to problems 
with his lower extremities.  The veteran stated that his back 
did not make popping sounds.  He noted his pain was a seven 
on a scale of 1 to 10.  Addressing body movement, the veteran 
said he could not move the way he used to.  For example, he 
said he has to squat down to pick something up, instead of 
bending over.  

With respect to employment, the veteran stated that he was 
currently employed part-time as a telemarketer.  The veteran 
reported taking measures such as putting a pillow for his 
chair back to help with pain.  In response to a question 
about difficulty driving, the veteran reported that he takes 
the bus to work.  The veteran expressed difficulty with 
ordinary tasks such as shopping.  He then noted that his 
adult son helps him.  He also stated that he does not lift 
weights.


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45. The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally, the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he is competent as a lay person to describe his 
symptomatology, his contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002). The newly enacted provisions 
of this section allow for intervertebral disc syndrome 
(preoperatively or postoperatively) to be evaluated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining (under 38 C.F.R. § 4.25) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the record reflects that 
the RO considered the applicability of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (2002).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).  This is the maximum 
evaluation assignable under this Code.  

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome 
with severe symptoms, with recurring attacks and intermittent 
relief are assigned a 40 percent evaluation.  Pronounced 
symptoms, that are persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, are assigned a 60 percent evaluation.  
Id.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  When severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  Id.

The most recent amendment to 38 C.F.R. § 4.71a (the "new" 
criteria) changed the Diagnostic Codes for spine disorders to 
5235 to 5243, and spine disorders are now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

Based on the aforementioned evidence, it is clear that the 
veteran's service-connected low back disorder warrants no 
more than a 40 percent evaluation under any of the 
potentially applicable Diagnostic Codes.  

In this case, the Board notes that the veteran has not been 
diagnosed with intervertebral disc disease related to his in-
service injury, nor does the evidence establish neurological 
findings related to his back disorder.  Other than a finding 
of a positive straight leg test, all neurological findings 
were normal.  While the veteran has reported a history of a 
"slipped disc" to physicians, such a finding is not 
supported by his service medical records, nor is such a 
finding shown on current 
x-rays.  Thus, the Board finds that the rating criteria 
pertaining to intervertebral disc syndrome are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) & 
5243 (2005).

Even if such Codes were applicable, the objective medical 
evidence fails to show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief to warrant a 60 percent evaluation 
under the "old" criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  For example, the latest VA examination 
noted 2+ deep tendon reflexes, and the veteran had full 
sensation to the bilateral lower extremities.  Likewise, 
private treatment reports dated in September 2003 noted 
normal neurological findings.  

In addition, the evidence does not establish incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician.  While the treatment records reveal 
some complaints of back pain, there is no indication of 
symptomatology that is so severe that the veteran was 
prescribed bed rest and otherwise treated.  The general 
treatment prescribed was heat, ice, exercise, and pain 
medication.  Clearly, the evidence does not establish 
physician treatment and prescribed bed rest for a total 
duration of 6 weeks during the past 12 months to warrant a 60 
percent evaluation.

With respect to consideration of the diagnostic codes based 
on limitation of motion or lumbosacral strain, the Board 
notes that the veteran is receiving the maximum evaluation 
based on limitation of motion under the "old" or revised 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002) & Diagnostic Codes 5237-5242 (2005).   In fact, under 
the revised criteria, the veteran would warrant a rating 
lower than the 40 percent currently assigned.   

In order to warrant a higher evaluation based upon limitation 
of motion, the evidence would need to show ankylosis of the 
entire thoracolumbar spine, which would warrant a 50 percent 
rating.  The evidence shows the veteran's spine is not 
ankylosed.  Thus, a rating based upon ankylosis is not 
warranted.

In summary, the veteran is receiving the maximum evaluation 
assignable for limitation of motion of the lumbar spine, and 
the evidence fails to reveal any other basis for the 
assignment of a higher schedular rating for this disorder.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran has been 
hospitalized for his low back strain.  In addition, although 
the veteran contends that his symptoms interfere with his 
employment, the veteran is currently employed, albeit part 
time, and there is no current evidence revealing that his 
condition causes marked interference with employment.  
Specifically, while the veteran has reported to examiners 
that he can only work part time due to his back, the evidence 
reveals that his has significant leg and other 
musculoskeletal disabilities which interfere with his 
employment.  The evidence also reveals the veteran was 
incarcerated for just under 2 years during the appeal period, 
and was a substance abuser.  Consequently, while the 
veteran's low back strain may well cause him some impairment, 
there is nothing in the record to distinguish his case from 
the cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  

Although the veteran reported that he missed some work, the 
schedular criteria, in general, are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.  Here, 
some loss of work time has not been shown to equate to marked 
interference with employment, nor does the evidence establish 
that any lost time from work is related solely to his 
service-connected low back strain.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for his service-connected 
low back disorder, and it must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Entitlement to an increased rating for a service-connected 
low back disorder, currently evaluated as 40 percent 
disabling, is denied.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


